Exhibit Management’s Discussion and Analysis The following discussion is a review of the financial position of Claude Resources Inc. (“Claude” or the “Company”) as at March 31, 2009 compared to December 31, 2008, and the results of operations for the three months ended March 31, 2009 compared with the corresponding periods of 2008.This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis (“MD&A”) is current to May 13, 2009 (except as otherwise noted).The Board of Directors reviewed and approved the disclosure presented herein through its Audit Committee.This discussion should be read in conjunction with the Company’s 2008 annual Management’s Discussion and Analysis and 2008 annual audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Note To Investors For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) 3.281 Kilometres (km) Miles 0.621 Tonnes Tons (2,000 pounds) 1.102 Grams Troy Ounces 0.032 Overview Claude Resources Inc. is a gold and oil & natural gas producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. The Company also has working interests in oil & natural gas wells located in both Saskatchewan and Alberta that are being held for sale. The Company’s primary mission is to create significant shareholder value through gold exploration and mining.Its vision is to be highly valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner.The Company’s goals include: • Increasing its resource base through aggressive exploration programs; • Developing profitable mining operations at the Seabee Operation; • Strengthening its Balance Sheet and maintaining liquidity; and • Increasing value to shareholders. Exploration At the Madsen property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground access.The Company is very encouraged by the high grade gold intercepts (including 0.97 ounces per ton over 8.2 feet, 0.75 ounces per ton over 25.9 feet and 3.71 ounces per ton over 2.5 feet) (1) recently reported from its directionally-assisted underground drill program from the 10th level of the Madsen mine shaft. (1) Historically, Madsen results have been reported in ounces per ton and feet (imperial). Claude’s gold exploration efforts at the Seabee Operation continue to focus on land positions within trucking distance of the mill: the Santoy 8 and 8E zones, the Porky zones and Seabee Deep.The Company is currently completing the environmental studies and permitting required for planned commercial mining of the Santoy 8 and 8E deposits in 2009.Recently released results from Claude’s underground drill program at Seabee Deep included 30.60 grams per tonne of gold over 2.5 metres true width. Management’s Discussion and Analysis (in CDN dollars, except as otherwise noted) Operations The Company will continue to focus on the profitability of the Seabee mining operations.This will be accomplished through a combination of improved grade control, stringent cost controls and developing the production profile at lower cost satellite ore bodies. Financial Capacity The Company intends to build its cash reserves and maintain access to financial markets to ensure continued funding of exploration efforts and expansion of mining projects. Subsequent to the balance sheet date, the Company completed a two part offering whereby a total of 8,599,100 units and 5,333,000 flow-through shares were issued at prices of $0.75 and $0.80.Gross proceeds from the offering was $10.7 million.Each unit issued included one-half of one transferable common share purchase warrant which entitles the holder to acquire one common share of the Company at a price of $0.90 for a period of 18 months subsequent to the completion of the offering.The Company used the proceeds from this offering to strengthen its balance sheet and reduce interest expense by initiating the re-purchase of a portion of its outstanding 12 percent senior secured debentures. Exploration Claude Resources continued its aggressive exploration and development strategy during the first quarter, focusing at Madsen on Phase I of the underground 8 Zone drill program and continued evaluation of the Starratt Olsen Footwall and Fork Zone target areas.In preparation for an expanded underground program, shaft dewatering continued, surpassing the 12th level.Historic data capture, compilation and validation continued with the results anticipated to be released in a National Instrument 43-101 Technical Report during the third quarter. At the Seabee property, exploration focused on drill testing, permitting and developing satellite ore bodies to be used as supplemental feed for the Seabee mill.Building on the 2008 resource upgrade at Santoy 8, the Company submitted an Environmental Impact Statement and continues to move the project towards commercial production.In preparation for a 2009 bulk sampling program at the Porky West deposit, infill drilling was completed. Exploration activities were carried out under the direction of Qualified Person, Brian Skanderbeg, P. Geo., Vice President Exploration for Claude. Madsen Project The Madsen Property comprises over 10,000 acres and, having produced in excess of 2.4 million ounces, is the third largest gold producer in the Red Lake camp.Infrastructure includes a fully functional 500 ton per day mill, 4,000 foot deep shaft and permitted tailing facility. The high grade 8 Zone was discovered in 1969 and produced through to mine closure in 1976 between the 23rd and 27th levels.Underground mapping and historic documentation identifies a series of high-grade, quartz-vein systems and silicification associated with a complexly-folded package of mafic and ultramafic lithologies. Historic drilling immediately above and below the 27th level, the deepest production level, returned drill intercepts including 0.80 ounce per ton over 14.4 feet, 2.68 ounce per ton over 6.8 feet and 1.25 ounce per ton over 3.0 feet. Exploration during the first quarter focused on Phase I of the 8 Zone underground drill program.Initiated in December of 2008 from the 10th level, the planned directional-drilling program included testing of the plunge extension of the 8 Zone within 1200 feet of infrastructure as well as conceptual targets along the 8 Zone shear system.The results released to date demonstrate high grade continuity of the 8 Zone system to 300 feet below infrastructure, with all holes returning strong visible gold associated with intensely silicified, biotite-altered basalt. Drilling also suggests the potential for at least one sub-parallell, mineralized structure in the footwall of the 8 Zone(see Media Releases dated February 17, 2009: “Claude Resources Intercepts 3.71 oz/ton over 2.5 feet at Madsen Deep” and April 21, 2009: “Claude Resources Intercepts 0.75 oz/ton over 25.9 feet at Madsen Deep”).Given the success of the program to date, Management is considering modification of the planned surface exploration program as well as the addition of a second underground drill rig. Claude Resources Inc 2 Management’s Discussion and Analysis (in CDN dollars, except as otherwise noted) The Starratt Olsen mine, located approximately 2.2 kilometres south of the Madsen mine, operated from 1948 through 1956 producing approximately 164,000 ounces of gold at 0.18 ounces per ton.Geologically, the mine is analogous to the Madsen setting, with historic production from replacement-style, ‘tuff’ mineralization and a highly prospective and underexplored footwall mafic-ultramafic package.Following the discovery of high grade, shear-hosted vein systems associated with the footwall contact of the ultramafic trend, exploration continued on two high priority target areas. Results from the follow-up drilling outlined significant near-surface gold mineralization (see Media Release dated February 10, 2009: “Claude Resources Continues to Intercept near Surface Gold Mineralization at Starratt Olsen, Madsen Property”).Further drilling at Starratt Olsen is planned for mid-September. The Fork zone target area is located 1.3 kilometres southwest of the Madsen headframe.It is host to both replacement style and high grade, vein-hosted mineralization associated with the hanging wall contact of the mafic-ultramafic trend.Previous drilling shows continuity of several visible gold-bearing vein systems over a strike length in excess of 1,300 feet (see Media Release dated April 16, 2008: “Claude Resources Reports Drill Results of 17.32 g/t Au over 10.33 metres”).Further surface drilling at the Fork Zone is scheduled to begin in mid-July. In preparation for the advancement of underground exploration and a revised resource estimate, compilation and verification of historic mine data continued throughout the first quarter. Drillhole data capture continued with the present database incorporating in excess of 13,000 historic boreholes. SRK Consulting has initiated a National Instrument 43-101 compliant resource estimate and supporting Technical Report that is anticipated to be completed during the third quarter. Santoy 8 Project The Santoy 8 and 8E deposits are located approximately 14 kilometres east of the Seabee Mine and accessed via an all-weather road.Gold mineralization is hosted in siliceous, skarnified, shear structures with sulfide-chlorite-quartz veins and in silicified granitoid sills.The mineralized lenses dip moderately to steeply eastward and are interpreted to be amenable to bulk mining techniques.Gold mineralization of the Santoy 8 ore lens occurs over a strike length of 600 metres, a width of 350 metres and remains open along strike and down plunge to the north.The Santoy 8E ore lens has been intercepted over a strike length of 200 metres, width of 250 metres and remains open along strike and down plunge to the north.True thickness of the Santoy 8 and 8E ore deposits varies from 1.5 metres to 30 metres. During 2008, Claude updated its National Instrument 43-101 compliant mineral resource calculation for Santoy 8 and conducted an economic study to evaluate the portion of mineral resources it plans to mine in the first three years of the Santoy 8 project.The upgrading of the resource model is the Company's first step in the transition from exploration through bulk sampling to commercial production at the Santoy 8 deposits. At
